Citation Nr: 9932696	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  97-29 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from June 1968 
to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which found that the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for post-traumatic stress disorder (PTSD).

In April 1999, the veteran submitted a statement to the RO 
requesting "reconsideration of a [Board] decision dated 
[March 1992]."  The veteran is advised that a motion for 
reconsideration must be filed in writing with the Board 
according to the specific criteria outlined in 38 C.F.R. § 
20.1001 (1999).  Any such request should be sent to:  
Director, Administrative Service (014), Board of Veterans' 
Appeals, 810 Vermont Avenue, NW, Washington, DC 20420.

In September 1999, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1999).


FINDINGS OF FACT

1.  Following a rating action by the RO in May 1995, the 
veteran was notified in a letter dated May 1995 that his 
claim for service connection for PTSD was denied; although he 
was provided his appellate rights and initiated an appeal, he 
failed to respond to a statement of the case within the time 
allowed and the appeal became final.  

2.  Evidence has been received since the May 1995 rating 
decision which is relevant to and probative of whether the 
veteran has PTSD.

3.  There is evidence of record indicating that the veteran 
has PTSD related to military service.


CONCLUSIONS OF LAW

1.  The May 1995 decision of the RO denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
1991).

2.  Evidence received since the May 1995 RO decision denying 
service connection for PTSD is new and material, and the 
veteran's claim for service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156 
(1999).

3.  The veteran's reopened claim for service connection for 
PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F3d 604 (Fed. Cir. 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1997);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  

Historically, service connection for PTSD required: (1) a 
current, clear medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).

While this appeal was pending, the applicable rating criteria 
for service connection for post-traumatic stress disorder 
(PTSD), 38 C.F.R. § 3.304(f), was amended on June 18, 1999, 
and made effective March 7, 1997.  See 64 Fed. Reg. 32807-
32808 (June 18, 1999) (to be codified at 38 C.F.R. § 3.304(f) 
(1999)).  The amended 38 C.F.R. § 3.304(f) states that, if 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's testimony alone may 
establish the occurrence of the claimed inservice stressor.

Under the new regulations, service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD, (2) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  See 64 Fed. 
Reg. 32807-32808 (June 18, 1999).

When asked to interpret the first element (a diagnosis of 
PTSD), the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeal) (Court) 
held that "a clear (that is, unequivocal) PTSD diagnosis by 
a mental-health professional must be presumed . . . to have 
been made in accordance with the applicable DSM [Diagnostic 
and Statistical Manual of Mental Disorders] criteria as to 
both the adequacy of the symptomatology and the sufficiency 
of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 139 
(1997).  Moreover, the Court concluded that "under the DSM-
IV, the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of predisposition toward development of that 
condition."  Id. at 141 (incorporating the "eggshell 
plaintiff" rule to service connection awards).  

Reopening the Claim

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  In Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991), the United States Court of 
Veterans' Appeals (Court) provided a standard, adopted from a 
district court decision pertaining to social security 
benefits, for determining whether evidence submitted by a 
claimant was "new and material".  See Chisholm v. Secretary 
of Health & Human Services, 717 F. Supp. 366, 367 (W.D. Pa. 
1989).  Although a definition of new and material evidence at 
that time recently had been promulgated by VA, the Court 
stated that the VA regulation was not "inconsistent" with 
the standard articulated in Chisholm and that the standard in 
Chisholm was "clearer and more easily applied".  Colvin, 1 
Vet. App. at 174.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that the Court 
overstepped its judicial authority in failing to defer to the 
interpretation of the term "new and material" set forth by 
VA in its own regulation and adopting instead "a definition 
of materiality from an entirely different benefits scheme -- 
the administration of social security benefits."  Hodge v. 
West, 155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1999).  
Therefore, the Federal Circuit overruled the Colvin test for 
the purposes of reopening claims for the award of veterans' 
benefits.  Hodge, at 1361.

The standard adopted by the Court in Colvin, and more fully 
defined and explained in subsequent decisions of the Court, 
requires the Board to perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  First, the Board must determine whether the evidence 
presented or secured since the last final disallowance is 
"new and material."  Ibid; see also Edenfield v. Brown, 8 
Vet. App. 384, 389-90 (1995) (en banc) (holding that a denial 
on the merits and a determination that a claim is not well 
grounded both constitute a "disallowance" of a claim).  If 
it is, the Board must then reopen the claim and review the 
new evidence "in the context of" the old to determine 
whether the prior disposition of the claim should be altered.  
Manio, 1 Vet. App. at 145; Jones v. Derwinski, 1 Vet. App. 
210, 215 (1991).

The Court has held that step one of the Manio two-step 
process, the determination of whether the evidence is new and 
material, involves three questions.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The first question is whether the 
newly presented evidence is actually "new" in the sense 
that it was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
other evidence of record.  Ibid.; Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the "issue at hand."  Evans, 9 
Vet. App. at 283.  Evidence is "probative" when it 
"tend[s] to prove, or actually prov[es] an issue."  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing BLACK'S 
LAW DICTIONARY 1203 (6th ed. 1990).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases for the last disallowance of the claim.  Evans, 9 
Vet. App. at 284.  The third question is whether, in light of 
all of the evidence of record, there is a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Dolan v. Brown, 9 Vet. App. 358, 361 (1996); 
Evans, 9 Vet. App. at 283.  Affirmative answers to both 
"materiality" questions are required in order for "new" 
evidence to be "material."  Ibid.; Blackburn v. Brown, 
8 Vet. App. 97, 102 (1995).  As to those two "materiality" 
components, the evidence is presumed credible for the purpose 
of determining whether the case should be reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1999) (final emphasis added).  After 
reviewing the portion of the regulation emphasized above and 
considering the portion of the Colvin test requiring that 
"there must be reasonable possibility that that new 
evidence . . . would change the outcome" of the prior final 
decision in order to be considered "material" evidence, the 
Federal Circuit stated,

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge, 155 F.3d at 1363.  The Federal Circuit considered an 
explanation that had accompanied the proposed regulatory 
amendment which added the definition in section 3.156(a) and 
concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Hodge, 155 F.3d at 1363. 

If the newly presented evidence is not "new", the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Factual Background

In this case, the veteran is claiming that he has PTSD 
resulting from his service in Vietnam in 1969 and 1970.  
Specifically, he claims that he was under enemy fire while on 
patrol in Laos, and received a slight wound to the left leg 
above the knee.  His claim was originally denied by the RO in 
Louisville, Kentucky in August 1991 because the record showed 
no evidence of a diagnosis of PTSD.  The RO also noted that 
the records showed that the veteran was stationed in Korea 
and Germany and was not in Vietnam.  This decision was 
confirmed on appeal to the Board in a March 1992 decision.  
Thereafter he attempted to reopen his claim, claiming that he 
was stationed in Vietnam from about June 1969 to February 
1970, was wounded and thereafter assigned duty in Korea.  He 
also claimed that his service records were inaccurate and 
showed inconsistencies in duty stations, MOS, specialized 
training, and APOs.  A VA examination was ordered which 
failed to find PTSD, and the RO in Atlanta, Georgia denied 
reopening his claim in a May 1995 rating decision.  He filed 
a notice of disagreement with this decision, and a statement 
of the case was issued but he failed to respond within the 
allowed time and the decision became final.  In January 1997, 
he attempted again to reopen his claim for service connection 
for PTSD, indicating that he had been receiving treatment at 
the VA Medical Center (VAMC).  These records were obtained 
but failed to show a diagnosis of PTSD, and his claim was 
again denied in April 1997.  He appealed this decision to the 
Board.  In a personal hearing before the RO in May 1998, he 
again claimed that there were errors in his service personnel 
records which did not accurately represent his service.  In 
June 1998, a letter was submitted indicating that the veteran 
was "a member of my PTSD group, [h]e carries a diagnosis of 
PTSD and he suffers from much of the symptomatology that goes 
with that diagnosis."  This letter, submitted on VA 
Memorandum paper, shows a signature from "R.L. Coberly, 
Ph.D." who is identified as a "Staff Psychologist."

In November 1998, the veteran submitted copies of his service 
medical records, including a DD Form 214, discharge from 
service.  These records appear to have been altered from the 
original, and now showed service in Vietnam, numerous 
decorations including the Distinguished Service Cross and 
Purple Heart, participation in the "Vietnam 
Counteroffensive," duty assignments as an armor crewman and 
infantryman, and a shell fragment wound to the left thigh.  
In a September 1999 personal hearing before the undersigned 
Board member, the veteran continued to argue that he served 
in Vietnam and was wounded, although he could not remember 
the names of people he served with or places he was 
stationed.  He also submitted records of his VA outpatient 
treatment.  These included an assessment by his treating 
physician, Dr. A. Saldivia, indicating that the veteran may 
have a diagnosis of PTSD. 

Analysis

The veteran was originally denied service connection for PTSD 
in an August 1991 RO decision.  He was notified of the 
decision that same month; however, he did not appeal within 
the time allowed and the decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991).  Thereafter, he attempted several 
times to reopen his claim.  In May 1995, the RO again denied 
the veteran's claim to reopen because the evidence submitted 
did not show a diagnosis of PTSD.  He was notified of this 
decision in a letter dated in May 1995, and although he filed 
a notice of disagreement and a statement of the case was 
issued, he never filed a substantive appeal and the decision 
became final.  38 U.S.C.A. § 7105(c) (West 1991).  See Roy v. 
Brown, 5 Vet. App. 544, 555 (1993).

The Board notes that the May 1995 decision was the last final 
denial of the veteran's claim to reopen.  The Board will 
therefore consider whether evidence submitted since that time 
is new and material to reopen the claim.  After a thorough 
review of the veteran's claims file, the Board concludes that 
the veteran has submitted new evidence that is relevant to 
and probative of the "issue at hand" in the case.  In 
determining what the "issue at hand" was in the last final 
denial, the Board notes that the RO denied reopening the 
veteran's claim in May 1995 because there was no evidence of 
a diagnosis of PTSD.  This relates to the first of the three 
elements of a well grounded claim for service connection.  (A 
claim for service connection for a disorder typically 
involves three issues or "elements":  (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a causal nexus between the current 
disability and the disease or injury incurred or aggravated 
in service.  Evans, at 284; Caluza v. Brown, 7 Vet. App 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996)).

Since the last final denial, the veteran has submitted two 
opinions indicating that the veteran has PTSD, or may have 
PTSD.  A June 1998 letter from a VA psychologist, identified 
as R. Coberly, notes that the veteran "carries a diagnosis 
of PTSD."  VA outpatient treatment records from Atlanta show 
that the veteran may have PTSD.  This evidence is new because 
it was not before the RO in May 1995 when the veteran's claim 
to reopen was denied.  It is material because it is relevant 
to the issue of whether the veteran has PTSD and because it 
contributes "to a more complete picture of the circumstances 
surrounding the existence of a current disability."  See 
Hodge, 155 F.3d 1356 (1998).  The Board concludes that the 
additional evidence submitted in support of the veteran's 
claim is new and material evidence sufficient to reopen the 
claim for service connection for PTSD. Thus, the Board 
reopens the claim for service connection for PTSD.

Having reopened the claim, the Board must now determine 
whether the claim is well grounded.  Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc).  In Elkins, the Court held that , 
if new and material evidence has been presented, immediately 
upon reopening the claim VA must determine whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and (3) a nexus, 
or link, between the inservice disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); 38 U.S.C.A. § 1110 
(West 1991).

The veteran claims that he underwent stressful experiences in 
Vietnam that caused PTSD.  There is objective medical 
evidence indicating a diagnosis of PTSD.  Although there is 
conflicting evidence in the file as to the facts of this 
case, assuming the credibility of certain statements, the 
Board finds that the claim is well grounded.


ORDER

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for 
PTSD is reopened.

The veteran's claim for entitlement to service connection for 
PTSD is well grounded and, to this extent, the appeal is 
allowed.


REMAND

As noted above, the veteran is essentially claiming that he 
has PTSD resulting from his experiences in Vietnam.  His 
service in Vietnam has not been verified.  Given the recent 
changes in the caselaw and the regulations, the Board 
believes that the RO should contact the veteran and provide 
him with a final opportunity to provide further detail from 
which to verify his claim.  Any information in this regard, 
i.e. names, dates, units, locations, etc., would be extremely 
helpful in verifying the veteran's claim.  Furthermore, there 
is conflicting evidence in the claims file regarding the 
veteran's diagnosis of PTSD.  The Court has also held that, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Halstead v. Derwinski, 3 Vet. App. 213 
(1992) and Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
After reviewing the veteran's claims file, the Board 
concludes that an additional medical examination of the 
veteran may be necessary to make an informed determination in 
this matter.

Accordingly, after the development indicated herein, if the 
RO concludes that the record establishes the existence of a 
stressor or stressors, then and only then, the case should be 
referred for a medical examination to determine: (1) the 
sufficiency of the stressor; (2) whether the remaining 
elements required to support the diagnosis of PTSD have been 
met; and (3) whether there is a link between a currently 
diagnosed PTSD and a recognized stressor or stressors in 
service.  38 C.F.R. § 3.304(f) (1999).

In light of the foregoing, the case should be remanded to the 
RO for the following actions:

1.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the stressor 
or stressors to which he was exposed 
during service.  The veteran should be 
asked to provide specific details of the 
claimed stressful events during service, 
including dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
The veteran should be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.  In this 
regard, the Board notes that the veteran 
is claiming stressors from service in 
Vietnam and his service records do not 
show service in Vietnam.  The veteran 
should be asked to identify the source of 
the records submitted in November 1998, 
specifically the Form DD 214 showing 
service in Vietnam, and provided the 
opportunity to explain discrepancies 
between these records and those 
previously contained in the claims file.  
In this regard, the RO may wish to obtain 
new certified copies of his service 
personnel records from the National 
Personnel Records Center in St. Louis or 
contact the appropriate authorities in 
the Department of the Army or elsewhere 
to authenticate the facts concerning the 
veteran's alleged service in Vietnam.

2.  If and only if the RO is able to 
confirm the veteran's service in Vietnam 
as alleged by the veteran, than the 
following development should take place.  
The RO should again review the file and 
any statement provided by the veteran and 
prepare a summary of all the claimed 
stressors.  In connection with this 
action, if sufficient detail is provided 
to render reasonable such a request, a 
summary of the veteran's claimed 
stressors and all associated documents 
showing the units to which the veteran 
was assigned while in service should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, VA 22150.  
See VA MANUAL M21-1, Part VI, Paragraph 
7.46 (1992).  They should be requested to 
provide any information to show whether 
the veteran was engaged in combat with 
the enemy and to corroborate the 
veteran's alleged stressors.  A copy of 
the veteran's DD 214 and his 201 file, 
should be forwarded to the USASCRUR with 
the request.  

The RO should also contact in writing the 
National Archives and Records 
Administration (NARA), at the following 
address:



National Archives and Records 
Administration (NARA)
ATTN:  Archives II Textual Reference 
Branch (NNR2),  Room 2600
8601 Adelphi Road
College Park, MD  20740-6001

The RO should also contact the National 
Personnel Records Center (NPRC) for any 
available Morning Reports.  Their address 
is:

National Personnel Records Center 
(NPRC)
ATTN:  NCPMR-O
9700 Page Avenue
St. Louis, MO  63132-5200

Any results of the above searches, if 
obtained, should be associated with the 
claims file. 

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  The RO must again 
specifically render a finding as to 
whether the appellant "engaged in combat 
with the enemy."  If the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

4.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should take the necessary steps to have 
the veteran undergo a complete 
psychiatric examination.  The RO must 
specify for the examiner the stressor or 
stressors that the RO has determined are 
established by the record.  The examiner 
must be instructed that only those events 
may be considered for the purpose of 
determining whether the appellant was 
exposed to a stressor in service.  The 
examiner should review the medical 
reports of record, including those 
showing diagnoses of PTSD.  If the 
examiner determines that the appellant 
has any psychiatric disorder in addition 
to PTSD, he or she should determine the 
relationship of any such disorders 
(including etiological origin and 
secondary causation) and specify which 
symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should specify whether each 
alleged stressor found to be established 
for the record by the RO was sufficient 
to produce PTSD; whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and, whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established for the record by the RO and 
found by the examiner to be sufficient to 
produce PTSD.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary 
studies or tests, including psychological 
testing and evaluation, such as the 
Minnesota Multiphasic Personality 
Inventory, the PTSD Rating Scale, the 
Mississippi Scale for Combat-Related PTSD 
are to be accomplished.  The diagnosis 
should be in accordance with the fourth 
edition of American Psychiatric 
Association:  Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  
The entire claims folder and a copy of 
this Remand must be made available to and 
reviewed by the examiner prior to the 
examination.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
supplemental examination report.  If the 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."). 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

6.  Subsequently, the RO should 
readjudicate the issue of service 
connection for PTSD.  The RO should 
consider the revised version of 38 C.F.R. 
§ 3.304(f), and should make a specific 
determination as to whether the claim is 
well grounded.

Following completion of these actions, and if the decision 
remains unfavorable, the veteran and his representative 
should be provided with a supplemental statement of the case 
and afforded a reasonable period of time in which to respond.  
Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is further advised that he should assist the RO, 
to the extent possible, in the development of his claims, and 
that failure to cooperate or to report for any scheduled 
examination may result in an adverse decision.  Wood v. 
Derwinski, 1 Vet. App. 191, 193 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals







